UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5201


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HILARIA RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00058-BR-1)


Submitted:   August 30, 2012                 Decided:   September 7, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenna T. Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hilaria    Rodriguez        pled    guilty       to    conspiring           to

distribute and possess with intent to distribute at least 280

grams   of   cocaine    base   (“crack”),       at    least   five      kilograms        of

cocaine, and a quantity of marijuana, in violation of 21 U.S.C.

§ 846 (2006), and distributing at least 500 grams of cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2006).                     She was convicted

after a jury trial for possessing a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)

(2006).      The district court imposed a sentence of 151 months.

Rodriguez appeals her convictions and sentence.

             Counsel for Rodriguez has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but questioning whether the

district     court    complied    with    Fed.       R.   Crim.    P.   11       when   it

accepted Rodriguez’s plea, whether the district court erred when

it denied the Fed. R. Crim. P. 29 motions, and whether the

district court erred when it imposed a two-level enhancement for

Rodriguez’s    role    in   the   offense.       Rodriguez         filed     a    pro   se

supplemental brief reasserting claims raised by counsel.                                The

Government has elected not to file a brief.                 We affirm.

             Because Rodriguez did not move to withdraw her guilty

plea, the Rule 11 plea colloquy is reviewed for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

                                          2
After a thorough review of the record, we conclude that the

district court substantially complied with Rule 11, that any

omission did not affect Rodriguez’s substantial rights, and that

Rodriguez’s guilty plea was knowing and voluntary.

            With     regard   to   her   conviction     for   possession    of   a

firearm in furtherance of a drug trafficking crime, Rodriguez

argues that the district court erred when it denied her Rule 29

motions for acquittal.         This court reviews the denial of a Rule

29 motion de novo.        United States v. Alerre, 430 F.3d 681, 693

(4th Cir. 2005).        When a Rule 29 motion is based on a claim of

insufficient evidence, the jury’s verdict must be sustained “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”              United States v. Abu Ali, 528

F.3d   210,    244    (4th    Cir.   2008)     (internal      quotation    marks,

brackets, and citations omitted).                  This court “ha[s] defined

‘substantial evidence’ as evidence that a reasonable finder of

fact   could   accept    as    adequate      and    sufficient   to   support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Alerre, 430 F.3d at 693 (internal quotation marks and citations

omitted).      In conducting our review, “we are not entitled to

assess witness credibility, and we assume that the jury resolved

any conflicting evidence in the prosecution’s favor.”                      United

States v. Taylor, 659 F.3d 339, 343 (4th Cir. 2011) (internal



                                         3
quotation marks and citation omitted), cert. denied, 132 S. Ct.

1817 (2012).

            Section        924      prohibits        possession        of    a    firearm    in

furtherance        of     a        drug    trafficking           crime.            18     U.S.C.

§ 924(c)(1)(A).               We    conclude         that   the       Government        offered

sufficient    evidence         to    support        each    element     of       the    offense,

including     Rodriguez’s            participation          in    a    drug       trafficking

offense and Rodriguez’s possession of the firearm in furtherance

of that offense.              See, e.g., United States v. Lomax, 293 F.3d

701, 705-06 (4th Cir. 2002) (analyzing sufficiency of evidence

of   possession      of    firearm        in    furtherance       of    drug      trafficking

crime).     We therefore conclude that the district court did not

err in denying the Rule 29 motions.

            This        court         reviews          Rodriguez’s           sentence       for

reasonableness,           applying        the        abuse-of-discretion               standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                    This review

requires consideration of both the procedural and substantive

reasonableness of the sentence.                     Id.; United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                       After determining whether the

district     court      correctly         calculated        the    advisory        Guidelines

range, we must determine whether the court considered the 18

U.S.C.     § 3553(a)          (2006)       factors,         analyzed        the        arguments

presented     by     the       parties,        and     sufficiently          explained      the

selected sentence.             Lynn, 592 F.3d at 575-76; United States v.

                                                4
Carter, 564 F.3d 325, 330 (4th Cir. 2009).                              If the sentence is

free of significant procedural error, this court will review the

substantive reasonableness of the sentence.                             Lynn, 592 F.3d at

575; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              Rodriguez asserts that the enhancement for her role in

the   offense       was    improperly        applied.          This     court       reviews    the

application of sentencing enhancements for clear error.                                     United

States v. Cabrera-Beltran, 660 F.3d 742, 756 (4th Cir. 2011),

cert. denied, 132 S. Ct. 1935 (2012).                         Rodriguez’s offense level

was increased by two levels based on her role as “an organizer,

leader,   manager,          or    supervisor.”            U.S.    Sentencing         Guidelines

Manual § 3B1.1(c) (2011).                  The enhancement applies to leadership

of only one other person “as long as there is some control

exercised.”         United States v. Rashwan, 328 F.3d 160, 166 (4th

Cir. 2003).         After reviewing the record and the district court’s

factual      findings,           we     conclude      that       the     district         court’s

application of this enhancement was not clear error.                                      We also

conclude,      after       a     thorough     examination         of     the      record,     that

Rodriguez’s         sentence          is    procedurally          reasonable          and     that

Rodriguez’s         within-Guidelines             sentence       on     the       drug    counts,

coupled      with    the        mandatory     minimum      sentence          on     the   firearm

count, was substantively reasonable.                       United States v. Farrior,

535   F.3d    210,        224    (4th      Cir.   2008)    (“A        statutorily         required

[mandatory      minimum]          sentence        .   .   .      is    per     se    reasonable

                                                  5
. . . .”);     Abu    Ali,     528    F.3d   at     261    (“[A]   sentence         located

within a correctly calculated guidelines range is presumptively

reasonable.”).

             In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                          We therefore

affirm Rodriguez’s convictions and sentence.                       We deny counsel’s

motion to withdraw.            This court requires that counsel inform

Rodriguez,     in    writing,    of    the       right    to   petition       the   Supreme

Court of the United States for further review.                            If Rodriguez

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may renew her

motion in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Rodriguez.

             We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented      in   the     materials

before   the   court     and    argument         would    not   aid     the    decisional

process.

                                                                                    AFFIRMED




                                             6